Citation Nr: 9909920	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to July 
1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

Initially, the Board notes that additional medical evidence 
was submitted directly to the Board shortly after the case 
was transferred from the RO.  However, the evidence, a report 
of private psychiatric evaluation dated in December 1998, 
does not reference a low back disability or right ear hearing 
loss and is not pertinent as to the issues on appeal.  
Therefore, there is no need to remand this case to the RO for 
initial consideration of the recently received evidence.  38 
C.F.R. § 20.1304(c).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit has held that the United States Court 
of Appeals for Veterans Claims (formally the United States 
Court of Veterans Appeals (hereinafter "the Court")) erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 
1363-64 (Fed.Cir. 1998).  In Colvin, the Court adopted the 
following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.  In light of the holding in Hodge, the 
Board will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 1982 rating decision, the RO denied service 
connection for a low back disability; after notification of 
his appellate and procedural rights, the veteran did not 
appeal.  

3.  Evidence added to the record since the January 1982 
rating decision is both new and material, allowing the Board 
to reopen and review the veteran's claim for service 
connection for a low back disability on a de novo basis.

4.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a low back disability is plausible.  

5.  In a January 1982 rating decision, the RO denied service 
connection for right ear hearing loss; after notification of 
his appellate and procedural rights, the veteran did not file 
an appeal.  

6.  Evidence added to the record since the January 1982 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
veteran currently has right ear hearing loss that was 
incurred in or aggravated by service) and, when considered 
alone or together with all of the evidence, both old and new, 
has no significant effect upon the fact previously 
considered.



CONCLUSIONS OF LAW

1.  The January 1982 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).

2.  Evidence received since the January 1982 rating decision 
is new and material to reopen the claim for service 
connection for a low back disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The January 1982 rating decision, which denied service 
connection for right ear hearing loss, is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).

5.  Evidence received since the January 1982 rating decision 
is not new and material to reopen the claim for service 
connection for right ear hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the RO previously denied the veteran's claims of 
entitlement to service connection for a low back disability, 
and for right ear hearing loss in a January 1982 rating 
decision, and because he did not initiate a timely appeal of 
those claims, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claims 
for this benefit may only be reopened if he submits new and 
material evidence.  38 U.S.C.A. § 5108.  Therefore, once a RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim(s) cannot 
be reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under construction, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet.App. __, No. 07-2180, slip 
overpayment. at 4 (Feb. 17, 1999)(explaining the holding in 
Elkins v. West, __Vet.App. __, No. 97-1534 (Feb. 17, 1999)).  
First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet.App. 140 145-46 
(1991).

Accordingly, the Board shall review the veteran's request to 
reopen his claim for service connection for a low back 
disability, initially, and conclude with consideration of his 
request to reopen the claim for service connection for right 
ear hearing loss.



I.  Low Back Disability

Factual Background

The evidence of record at the time of the January 1982 rating 
decision is summarized as follows:  

The service medical records show that the veteran was seen in 
January 1977 complaining of back pain for 8 to 10 days.  
There was no trauma indicated.  The impression was muscle 
strain.  He was seen again complaining of low back pain in 
January and April 1981; again no trauma was indicated.  The 
veteran complained of recurrent back pain on discharge 
examination in June 1981.  Clinical evaluation of the spine 
revealed that range of motion on left turn was limited due to 
pain.  The diagnosis was presently being treated 
conservatively for recurrent back pain.  

On VA examination in November 1981, the veteran reported 
having significant back pain after moving a heavy rock while 
on duty in 1965.  Physical examination of the musculoskeletal 
system noted that it was bilaterally symmetrical with no 
evidence of wasting.  X-rays of the lumbar spine were normal.  
The diagnosis was low back pain, by history.  

In a January 1982 rating decision, the RO denied service 
connection for a low back disorder on the grounds that a low 
back condition was not found on examination.  The following 
month, the RO notified the veteran of the adverse decision 
and his appellate and procedural rights, but he did not file 
an appeal.  

In May 1996, the veteran sought to reopen the claim of 
service connection for a low back disability.  



Analysis

A.  New and Material Evidence

As noted above, the evidence of record at the time of the 
January 1982 rating decision included the service medical 
records and a report of VA examination in November 1981.  The 
RO reviewed the evidence and denied service connection for a 
low back disability on the basis that a low back condition 
was not found on examination.  Therefore, in seeking to 
reopen the claim, the veteran would have to produce new and 
material evidence demonstrating a present low back 
disability.  

Evidence received since the January 1982 rating decision 
includes private treatment records dated from June 1987 to 
November 1994.  The records reflect complaints of and 
treatment for low back pain beginning in mid-1987.  In June 
1987, X-rays of the lumbar spine revealed mild degenerative 
changes.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows us to reopen the veteran's 
claim and proceed on the merits of the claim.  Specifically, 
the Board finds that this evidence was not before the RO in 
1982, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board's appellate 
consideration of this claim will be on a de novo basis.  

B.  Well-Grounded

As noted above, after a claim is reopened based on the 
receipt of new and material evidence, the Board must 
determine whether the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
Murphy at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on a 
presumptive basis for certain diseases, including arthritis, 
if the disability becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, there is no competent evidence of record 
establishing a relationship between the veteran's low back 
disability and his period of active service.  In this regard, 
the Board notes that there is no medical opinion linking the 
current low back disability to service.  The Board further 
notes that there is no evidence of record showing the 
existence of arthritis to a compensable degree within one 
year after service.  Because the medical evidence does not 
show that the low back disability is related to service, the 
claim for service connection is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143-44 (1992).

The Board rejects the veteran's statements linking his 
disability to service as probative of a well-grounded claim.  
Such opinions involve medical causation or medical diagnosis 
as to the effect that the claims are "plausible" or 
"possible" as required by Grottveit.  As the Court held in 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  By this decision, the Board informs the 
veteran what is necessary to make the claim well-grounded, 
namely, competent medical evidence establishing an 
etiological relationship between the current low back 
disability and service.  


II.  Right Ear Hearing Loss

As previously noted, service connection was originally denied 
for right ear hearing loss by a January 1982 rating decision.  
The evidence of record at that time consisted of the 
veteran's service medical records and a report of VA 
examination in November 1981.  None of this evidence showed 
right ear hearing loss.  As such, the RO denied the claim of 
service connection for right ear hearing loss.  The following 
month, the RO notified the veteran of the adverse decision 
and of his appellate and procedural rights, but he did not 
file an appeal.  

In May 1996, the veteran sought to reopen his claim of 
service connection for right ear hearing loss.  

The evidence added to the record since the January 1982 
rating decision consists of the following:  (1) private 
treatment records dated from June 1987 to November 1994; (2) 
a VA outpatient treatment record dated in October 1997; and 
(3) a report of private psychiatric evaluation dated in 
December 1998.  

The evidence contained in items (1), (2) and (3) can be 
considered "new" in that it was not of record at the time 
of the January 1982 rating decision.  However, the additional 
records are not "material" because they do not contain any 
information about right ear hearing and hence have no direct 
bearing upon the issue of whether the veteran currently has 
right ear hearing loss which was incurred in or aggravated by 
service.  

Because the evidence submitted since the RO rendered its 
January 1982 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran has current right ear hearing 
loss that is etiologically related to service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.165(a), and 
provides no basis to reopen the claim of service connection 
for hepatitis.  38 U.S.C.A. § 5108.  As the claim is not 
reopened, the Board does not reach the merits of the claim, 
including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. § 5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.  

Entitlement to service connection for a low back disability 
is denied.  

The application to reopen the claim of service connection for 
right ear hearing loss is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

